          Case 1:18-cv-08551-PAC Document 111 Filed 12/07/20 Page 1 of 1

                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILE
                                                                    DOC #:       _________________
UNITED STATES DISTRICT COURT                                        DATE FILED: 12/7/20
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
Crisnicole Henderson et al,


                                                                          18cv08551 (PAC)
                          Plaintiffs,                                 ORDER OF DISMISSAL

        -against-

City of New York et al,

                           Defendants.
----------------------------------------------------------X



HONORABLE PAUL A. CROTTY, United States District Judge:

        The Court having been advised that the parties have reached a settlement, it is,

        ORDERED, that the above-entitled action be and hereby is dismissed, without prejudice

and costs to either party, subject to reopening should the settlement not be consummated within

sixty (60) days of the date hereof. The Court will sign a Stipulation and Order of Settlement

upon receipt from either party. In the event the parties require more than the 60 days to finalize

the settlement, either party shall submit a letter to the Court. The Clerk of Court is directed to

terminate the pending motions, deadlines, conferences, and this case.




Dated: New York, New York
       December 7, 2020                                       SO ORDERED

                                                              ___________________________
                                                              PAUL A. CROTTY
                                                              United States District Judge
